Nichols, Judge.
The judgment of this court (McCallum v. Quarles, 97 Ga. App. 178, 102 S. E. 2d 691), affirming the judgment of the trial court overruling the defendants’ general demurrers having been reversed by the Supreme Court of Georgia on certiorari (McCallum v. Quarles, 214 Ga. 192, 104 S. E. 2d 105), the said judgment of this court is vacated, and the judgment of the trial court is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


Felton, C. J., and Quillian, J., concur.